DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, an endless rotatable belt;
a rotary pressing member configured to form a nip portion between the rotary pressing member and the belt, the nip portion being a portion in which a toner image bome by a recording material is fixed to the recording material while the recording material is nipped and conveyed;
a pressing member configured to stretch the belt and press the rotary pressing member via the belt;
a control unit configured to control the driving unit such that the driving unit does not start to rotate the belt in a period of time for a preparatory operation if the temperature of the heating roller is higher than a predetermined temperature, wherein the preparatory operation is performed for enabling image formation after an error or a jam is handled;
Regarding independent claim 9, an endless rotatable belt;
a rotary pressing member configured to form a nip portion between the rotary pressing member and the belt, the nip portion being a portion in which a toner image bome by a recording material is fixed to the recording material while the recording material is nipped and conveyed;
a pressing member configured to stretch the belt and press the rotary pressing member via the belt;
a temperature detection member configured to detect a temperature of the heating roller; and
a control unit configured to control the driving unit such that the driving unit waits to rotate the belt in a period of time for a preparatory operation if the temperature of the heating roller is higher than a predetermined temperature when the control unit receives a signal to start to rotate the belt, wherein the preparatory operation is performed for enabling image formation after an error or a jam is handled; and,
Regarding independent claim 19, an endless rotatable belt;
a rotary pressing member configured to form a nip portion between the rotary pressing member and the belt, the nip portion being a portion in which a toner image borne by a recording material is fixed to the recording material while the recording material is nipped and conveyed;
a pressing member configured to stretch the belt and press the rotary pressing member via the belt;
a first temperature-detection member configured to detect a temperature of the heating roller;
a second temperature-detection member configured to detect a temperature of the belt;
and a control unit configured to control the driving unit such that the driving unit does not start to rotate the belt in a period of time for a preparatory operation if a temperature difference between the temperature detected by the first temperature-detection member and the temperature detected by the second temperature-detection member is larger than a predetermined temperature difference, wherein the preparatory operation is performed for enabling image formation after an error or a jam is handled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Saito et al., U.S.P.G. Pub. No. 2004/0197112, teach that a stationary fixing belt abutting an overheated fixing roller can lead to belt cracking and holder melting.  Hase et al., JP 2013-178488, and Hara, JP 2014-098891, teach intermittent rotation of a fixing belt during an overheating condition, based on temperature ranges.  Takatsuma, JP 2020-112586, teaches warming up a fixing belt with rotation, then stopping rotation and heating while a roughening member is used.  Segawa, U.S.P.G. Pub. No. 2009/0254841, teaching stopping a fixing belt during warmup, then beginning rotation once temperature is reached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852